ALSCHULER, Circuit Judge
(dissenting).
In my judgment Baltimore & O. R. Co. v. Goodman, supra, is not here applicable. What was there said was with reference to a crossing in the country where the view along the track to one on the highway approaching the railroad crossing was partly obstructed by a building just off the railroad right of way. Here the crossing was in a populous and busy part of a large city.
Tenth street, which the railroad occupies, is 66 feet wide. In the center is the maim track. East of the main track is 'a switch track, and west of the center two switch tracks. On the northeast corner of Edwards and Tenth streets there is a large ice house. A string of box ears was standing on the east switch track north of Edwards street, extending to within a very few feet of the north sidewalk on Edwards street. Two witnesses testified there were box ears on each of, the two east tracks, but in view of the plat which appellant offered in evidence this is probably an error. In the briefs and arguments no contention is made that there were box ears on the two east tracks. .,
The building alone would not have obstructed the view to the north when one reached the east line of Tenth street. But the string of cars on the east track was not only an obstruction to full view north along the main track, but would have been a menace to safety to one stopping on the east track to look and listen for approaching trains, because one could not know whether at the north end of the cars there was an engine which might at any time push the ears toward the south. The ears cut off the view for any substantial distance north on the main track to one approaching from the east until he came past the overhang of the standing cars; and, since one driving an automobile is some distance from its front, the front of the car would be very close to, if not upon, the east rail of the main track before the driver of the ear would have full view north.
Had appellant gone forward upon the switch track before stopping to look and listen, he would have encountered the new danger of possible movement of the string of box cars. He stopped just before reaching that track, and several automobiles behind him stopped also. There he looked and listened, *169and, seeing no danger and hearing no warning, proceeded to cross. With the necessary momentum acquired to reach the place where he did have full view north on the main track, it is at least problematic whether on reaching the switch track he could have stopped tho ear in time to avoid the collision, even if he then saw the approaching train a few rods away.
It appears in the Goodman ease that, when the building which would obstruct the view from farther hack had been passed, there was full view of the track, and, time ta stop before reaching it. Quite different in this respect is the case at bar, where, after passing the building, there were yet the box cars which obstructed the view and prevented stopping to look and listen at any place nearer the main track than tliat at which appellant did stop.
True, appellant was familiar with this crossing. He lived some distance east of the tracks, and in his business required ice daily. When, as he often did, he came early in the morning for ice, he usually got his supply from the ice house just oast of the tracks. But this was an unusually busy morning. The state fair was in progress, and the platform where most generally he got his ice was occupied by others who preceded him there for the same purpose. Ho was told by the man in charge that it would be twenty minutes before he could he served, and that he had better go to an ice house just west of tho tracks, which he proceeded' to do. He crossed these tracks more or less every day, but tho early morning trip for ice did not usually involve the crossing of the tracks.
While he stated that he knew generally a passenger train passed there about that time, he says he did not pay attention to the train. He testified he supposed the train had already gone, or, if not, that it was late. Another witness, whose place of business gave him full view of the trains, said the train that morning was ten or fifteen minutes late and was running unusually fast. So, even if appellant definitely knew the regular time of that train, he liad no means of knowing what timo it would go through if it was late, if, indeed, he was not justified in assuming it had already passed.
Pokora testified that when he crossed tho tracks early in the mornings sometimes there was a flagman, there and sometimes there was not. He testified definitely to stopping, looking, and listening, and other witnesses abundantly corroborated him, especially those who waited behind him to make the same crossing and followed him as he proceeded across.
If, under these circumstances, and without oral or visual indication of an approaching train, the suggestion of the Goodman ease were applied — that he leave his ear, go forward afoot to the main track to see whether a train was approaching in either direction, and then, returning to his car, start it up and' drive across the tracks — it seems to me that he would be inviting disaster more probable than was reasonably to he anticipated from doing what he did. By the time he returned to and entered his ear, started it, and drove it to the main track, a swiftly running train, which may not have challenged his attention when he was there before, might have come upon him.
There have been quite a number of eases wherein Circuit Courts of Appeals have distinguished the Goodman case, and have supported recoveries in railroad crossing accidents where persons attempting to cross tracks in an automobile did not go to the rarely exceptional extreme of leaving the car and going forward to see if a train was approaching. Among them axe Chesapeake & O. Ry. Co. v. Waid, 25 F.(2d) 366 (C. C. A. 4); Norfolk & W. Ry. Co. v. Holbrook, 27 F.(2d) 326 (C. C. A. 6); Canadian Pac. Ry. Co. v. Slayton, 29 F.(2d) 687 (C. C. A. 2); Leuthold et al. v. Penn. R. Co., 33 F.(2d) 758 (C. C. A. 6); Teague v. St. L. S. W. Ry. Co., 36 F.(2d) 217 (C. C. A. 5). In the first and last of these eases certiorari was applied for and denied. Chesapeake & O. R. Co. v. Waid, 278 U. S. 629, 49 S. Ct. 29, 73 L. Ed. 547; St. Louis S. W. R. Co. v. Teague, 281 U. S. 733, 50 S. Ct. 243, 74 L. Ed. 1149.
Proof of appellee's negligence was manifestly sufficient to send that issue to the jury. To an unusual degree of certainty tho evidence for appellant shows that no bell was rung or whistle sounded, and no alarm whatever given of the approaching train. I believe that under these circumstances, in this populous locality, at this busy crossing, where the duty of tho railroad company must be reasonably commensurate with known perils, one driving across tho track may, to a reasonable degree, rely upon his ascertainment of the absence of all statutory warning of an approaching train as some assurance that no approaching train is in hazardous proximity.
I believe that the evidence required submission to the jury of the question of appellant’s contributory negligence, and that it was error to direct the verdict for appellee.